DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter


Claims 1-17, and 20 are allowed.
Claims 18-19 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 2015/0088373 A1) Donald F. Wilkins; (US 2019/0179015 A1) James W. Raring et al., (US 2018/0288589 A1) Xavier Punithan et al., (US 2016/0121009 A1) Norman Farr et al., (US 2018/0227055 A1) Mohammad Khatibzadeh et al.; has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, a vehicle-to-vehicle communication system comprising: 
at least one free space optical transmitter being operably configured to receive a binary data stream input, the at least one free space optical transmitter comprising a modulator, a diode driver, and at least one diode, the modulator being operable engaged with the diode driver to convert the binary data stream according to a predetermined modulation schema into a series of modulated electrical inputs, the at least one diode being operably engaged with the diode driver convert the series of modulated electrical inputs into a modulated optical output;
at least one free space optical receiver operably engaged with the at least one free space optical transmitter, the at least one free space optical receiver comprising a photodetector, an amplifier-filter and an analog-to-digital converter, the photodetector being operable to receive and convert the modulated optical output into an electrical signal, the electrical signal being processed through the amplifier-filter and converted to a digital data stream via the analog-to-digital converter, the demodulator being operable to decode the digital data stream to produce an encoded digital data stream output;
at least one self-contained light assembly being mountable to a front, side, rear, top, or bottom location of a vehicle, the at least one free space optical transmitter and the at least one optical receiver being housed within the at least one self-contained light assembly; and 
an on-board processing unit configured to control the at least one free space optical transmitter and the at least one optical receiver, 2Serial Number: 16/579,634 Filing Date: September 23, 2019 
wherein the on-board processing unit is configured to communicate with one or more intra- vehicle communication network to receive one or more data inputs corresponding to real-time vehicle behavior, 
wherein the at least one self-contained light assembly is operably engaged with the at least one free space optical transmitter to transmit a free space optical output corresponding to the real- time vehicle behavior.
Regarding claims 10 and 17, are allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
(US 2016/0047888 A1) 		Richard D. Roberts, 
(US 2019/0179015 A1) 		James W. Raring et al., 
(US 2016/0121009 A1) 		Norman Farr et al.,                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636